Exhibit 10-46

 

Exelon Corporation

10 South Dearborn Street – 37th Floor

Chicago, Illinois 60603

 

November 1, 2004

 

 

Mr. Oliver D. Kingsley, Jr.

252 Highland View Drive

Birmingham, Alabama 35242

 

Dear Oliver:

 

I am writing to confirm our agreement regarding the disposition of the shares of
Exelon Corporation (“Exelon”) common stock that you currently own, any shares of
Exelon common stock that you may receive from us pursuant to any performance
share or other incentive awards, and any shares of Exelon common stock that you
may acquire upon the exercise of your options to purchase such shares of common
stock.

 

Share Repurchase. We have agreed to repurchase shares (including shares
deliverable upon the exercise of options) held by you as follows:

 

  •   172,765 shares on November 17, 2004 and

 

  •   187,235 shares on February 9, 2005.

 

We have agreed to make those repurchases at a purchase price per share (the
“Purchase Price”) equal to the weighted-average of the closing prices of Exelon
common stock as reported on the New York Stock Exchange composite transactions
tape for each of the ten trading days ending immediately before the second
business day preceding the scheduled repurchase date. You will receive the
Purchase Price, in the case of shares that you hold that we repurchase, and will
receive the difference between the Purchase Price and the option exercise price
per share, in the case of shares that you would hold if you exercised any
unexercised vested options that you elect to include in such repurchase. You
have agreed to notify us at least three business days in advance of a scheduled
repurchase date if you wish to include in that repurchase any shares issuable
upon the exercise of any unexercised vested options that you hold. The aggregate
amount we remit to you in connection with any repurchase (i) will be reduced for
any federal income or other taxes that we are required to withhold in connection
with that repurchase and any stock option exercise fees and (ii) will be wire
transferred to such bank account as you shall direct in a written notice
delivered to us at least three business days in advance of the scheduled
repurchase date. You will deliver to us any documentation required to effect or
confirm the transfer of the repurchased shares to us, including, in the case of
any unexercised stock option, any required notice of exercise.

 

Other Permitted Sales. You have agreed not to transfer beneficial ownership of
any shares of Exelon common stock that you currently own, any shares of Exelon
common stock that you may receive from us pursuant to any performance share or
other incentive awards, and any shares of Exelon common stock that you may
acquire upon the exercise of your options to purchase such shares (including any
shares retained or liquidated to pay the exercise price or any applicable
exercise fees or taxes), except as provided in the preceding paragraph and this
paragraph. We have agreed that you may sell up to 360,000 shares (including any
shares acquired upon the exercise of stock options and any shares retained or
liquidated to pay the exercise price or any applicable exercise fees or taxes)
at any time after May 1, 2005. We have also agreed that you may sell or
otherwise transfer any shares that you continue to hold (including any shares
acquired upon the exercise of stock options) at any time after January 1, 2006.
Finally, we have agreed that you may transfer any shares and, subject to the
terms of the applicable agreement and related plan, any unexercised stock
options, that you currently hold to



--------------------------------------------------------------------------------

Mr. Oliver D. Kingsley, Jr.

November 1, 2004

Page 2

 

 

Sally Y. Kingsley, not individually but as Trustee of the Kingsley 2004
Charitable Lead Annuity Trust, and to Sally Y. Kingsley, not individually but as
Trustee of the Kingsley 2004 Annuity Trust; provided any such transferee trust
must agree in writing to observe the transfer restrictions contained in this
letter with respect to such shares or options to the same extent as you would be
required and you shall remain responsible for any such transferee trust’s
compliance. In connection with any sales permitted under this paragraph, you
have agreed to consult us in advance as to the timing and amount of the proposed
sale. You have also agreed to use reasonable efforts to moderate those sales.

 

We have indicated to you that we will consider removing some or all of the sales
restrictions contained in the foregoing paragraph. Any such removal would be
subject to our discretion. Notwithstanding any such removal, you would still be
responsible for compliance with any restrictions on your sales and reporting
obligations arising under the Federal securities laws.

 

Representations. We represent to you that we are authorized to enter into the
agreements set forth in this letter. You have represented to us that (i) you are
able to enter into the agreements set forth in this letter, (ii) you have had
sufficient access to information regarding Exelon and its business, financial
condition, results of operations and prospects, and are sufficiently
knowledgeable regarding those matters, in order to make an informed decision
regarding the repurchases described in this letter under “Share Repurchase,”
including the timing and pricing of those repurchases, (iii) you are not relying
upon Exelon or any of its officers to make any further disclosures to you or to
update any disclosures previously made, (iv) you own the shares and the options
to acquire shares that are the subject of this agreement and (v) upon transfer
of any shares to us in connection with our purchase of such shares, we shall
acquire title to them free and clear of all liens, claims and encumbrances.

 

Notices. Any notices under this agreement shall be in writing, shall be sent by
U.S. mail or recognized overnight delivery service, and shall be effective when
received. Notices shall be addressed to you and us (attention Executive Vice
President and General Counsel) at our respective addresses set forth above or to
such other address(es) as you or we shall have notified the other by written
notice.

 

Amendments; Waivers. Any change to the terms of this agreement must be in
writing, state that it is an amendment and be signed by you and us. Any waiver
must also be in writing and shall be effective only with respect to the action
or inaction described therein and not with respect to any reoccurrence of such
action or inaction (unless the waiver otherwise expressly so states).

 

Governing Law. This agreement shall be governed by and construed in accordance
with the internal laws (as opposed to the conflict of laws provisions) of the
State of Illinois.

 

*    *    *    *

 

If the foregoing accurately reflects our agreement, please so indicate by
signing a copy of this letter in the space provided below and returning it to
us.

 

 

Sincerely,

 

S/    RANDALL E. MEHRBERG

 

Randall E. Mehrberg

Executive Vice President and General Counsel

 

AGREED:

 

S/    OLIVER D. KINGSLEY, JR.

--------------------------------------------------------------------------------

Oliver D. Kingsley, Jr.

 

Date: November 8, 2004